Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Response to Amendment
The amendment filed by the Applicant on 10/12/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, for the limitation of “wherein the projection of the LED filament on the x-y plane, y-z plane and x-z plane respectively has a length L1, L2 and L3” within  “wherein points of the LED filament in an xyz coordinates are defined as x, y, and z, an x-y plane of the xyz coordinates is perpendicular to the height direction of the LED light bulb, an z-axis of xyz coordinates is parallel with the stem, wherein the projection of the LED filament on the x-y plane, y-z plane and x-z plane respectively has a length L1, L2 and L3, wherein the length L1, the length L2, and the length L3 are substantially in a ratio of 1: (0.5 to 1) : (0.6 to 0.9)” is unclear language. 
The perpendicular directions x,y and z are recited in the claim, which is therefore indicative of a three dimensional shape of the filament in x-y, y-z, x-z plane, however, since the filament is 3-dimensional shape or is a 3-dimensional extension, the reference point from where the L1, L2 and L3 in the x-y, y-z, x-z planes respectively  are measured needs to be included in the claim. Therefore, it is not clear from which point to which point in the x-y plane is the length L1 calculated, (especially since it is a 3 dimensionally shaped filament), from which point to which point in the y-z plane is the length L2 calculated ?, from which point to which point in the z-x plane is the length L3 calculated?. Therefore, for this reason, from the limitation “the projection of the LED filament on the x-y plane, y-z plane and x-z plane respectively has a length L1, L2 and L3”, it is not clear which part/section of the filament is projected onto the x-y, y-z, and x-z planes, so as to measure the lengths L1, L2 and L3. By the limitation, “projection of the filament”, it is not clear which part of the 3-dimensional filament is projected onto the 3 perpendicular axes. Therefore, it is not clear which parts of the 3-dimensional filament that is claimed to extend in the x-y, y-z and x-z planes corresponds to the lengths L1, L2 and L3. Appropriate correction is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 20130058080) in view of Hakata (US 20090184618 A1) and Weijers (US 20170051877)   
Regarding claim 1, Ge teaches  an LED light bulb (Fig.1-3 and 5), comprising: a lamp housing 1; a bulb base 8, connected to the lamp housing; a stem 9 connected to the bulb base and located in the lamp housing; and an LED filament, disposed in the lamp housing, wherein points of the LED filament in an xyz coordinates are defined as x, y, and z, an x-y plane of the xyz coordinates is perpendicular to the height direction of the LED light bulb, an z-axis of xyz coordinates is parallel with the stem (See Fig.2 to 5 in Ge, Note: “Fig.10B-10D of instant application with W shaped filament” is relied upon in the rejection), 

wherein the LED filament comprises: a plurality of LED sections, each of the plurality of LED sections includes at least two LED chips that are electrically connected to each other; at least one conductive section, connected with two adjacent of the plurality of the LED sections; and at least two conductive electrodes 18, respectively disposed on two ends of the LED filament and electrically connected to the LED sections (Fig.6 of Ge wherein the electrodes are elements 18 and the conductive sections are the interior LED connecting elements), wherein a plurality of bending points are formed when the plurality if the LED sections and the at least one conductive section are bent (the apex/peak of 11 or the bent portions of 11)

whereas Hakata teaches filament that extends in xyz directions (Fig.7, wherein VVV shaped filament is disclosed, that extends in the xy direction in the top to bottom direction, and in the z direction for the width wise direction).

    PNG
    media_image1.png
    714
    600
    media_image1.png
    Greyscale


Further, regarding the claimed dimensions/relationships of the LED filament: “wherein the projection of the LED filament on the x-y plane, y-z plane and x-z plane respectively has a length L1, L2 and L3, wherein the length L1, the length L2, and the length L3 are substantially in a ratio of 1: (0.5 to 1) : (0.6 to 0.9) (see 112 rejections above) ” while Ge and Hataka teaches W shaped filaments in the 3 dimensions,  the dimensions of the bulb filament follow certain standards as disclosed in [0003] of Weijers according to specific regulations ([0008]) and to choose the lengths as claimed, is only considered to be the “optimum” value of the dimensions of the LED filament of a light bulb, that a person having ordinary skill in the art would have been able to determine using routine experimentation based, among other things, on the desired accuracy and since discovering an optimum value of a result effective variable involves only routine skill in the art in order to achieve an omnidirectional light distribution ([0003] in Weijers).

Regarding claim 2, Ge in view of Hakata and Weijers teaches an LED light bulb wherein the LED filament has at least two bending points when the LED filament is bent (the bending points are the highest points wherein elements 41a and 43a in Hakata meet in Fig.7, Note: the entire sections 1,43a and 41a in Hakata are considered as the filament 9; [0045]).

Regarding claim 3, Ge in view of Hakata and Weijers teaches an LED light bulb, wherein a height of at least one of the at least two bending points on the z-axis is greater than that of the stem (the bending points are the highest points wherein elements 41a and 43a in Hakata meet in Fig.7, the stem is the portion wherein 11 is embedded in Hakata).
 
Regarding claim 11, Ge in view of Hakata and Weijers teaches the LED light bulb, wherein a height of the at least two conductive electrodes is less than that of the at least one conductive section in the z direction (see Fig.15 in Ge, wherein the height of conductive sections 16a (or also 21) is greater than electrode 20).

Claims 4-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 20130058080) in view of Hakata (US 20090184618 A1) and Weijers (US 20170051877)   and further in view of Zhou (CN 203517451 U, English Translation)
Regarding claim 4, Ge in view of Hakata and Weijers teaches the invention set forth in claim 1, but is silent the at least two bending points comprise a first bending point and a second bending point, where a height of the first bending point on the z-axis is greater than that of the second bending point.
 It is well known in the art to use similar sized/shaped (V-shaped) filaments already disclosed in Ge in view of Hakata and Weijers or filaments that are of different heights as disclosed in Zhou in Fig.1 from left to right direction).
Although Zhou teaches the height variation of the filaments from the left to right direction, while Ge in view of Hakata and Weijers teaches the filament arrangement in the top to bottom direction, however from the teachings of Zhou,  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use filament segments of varying heights in the top to bottom direction , in the device of Ge in view of Hakata and Weijers in order to achieve the desired directionality of light.

Regarding claim 5, Ge in view of Hakata, Weijers and Zhou teaches the LED light bulb, but does not teach a number of the first bending point is greater than that of the second bending point (see objection to Drawings and 112 rejection above). However since Ge in view of Hakata, Weijers and Zhou already teaches the first and second bending points wherein the first bending point has a higher height and the second bending point has lower height (from rejection of claim 4); it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a number of the fist bending point is greater than that of the second bending point, that is number of bending points with higher height is greater than the number of bending points with lower heights in order to optimize the directionality of the illumination.

Regarding claim 6, Ge in view of Hakata, Weijers and Zhou teaches the at least two bending points comprise a plurality of first bending points (top tips of 43a and 41a, and the similar adjacent top tips in Fig.7 of Hataka) and the second bending point ( the lower top of 43a) , and first bending point and the second bending point are arranged alternately. 

Regarding claim 7, Ge in view of Hakata, Weijers and Zhou teaches the LED light bulb, wherein the at least two bending points comprise a plurality of first bending points and the second bending point, the second bending point is between two adjacent bending points on the y-z plane (see the tips/peaks of the V shapes on the top portions of the filaments and bottom tips in Ge and Fig.7 of Hakata).

Regarding claim 8, Ge in view of Hakata, Weijers and Zhou teaches the LED light bulb, wherein the first bending point and the second bending point respectively has a bending radius value at R1 and a bending radius value at R2, where the value R1 is the same ( - - as or greater than the value R2  - -, From the teachings of Zhou, wherein the filament sections can be curved instead of being linear and therefore from the teaching  of Zhou,  it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the tips of the  LED filament sections in Ge in view of Hakata, Weijers and Zhou as curved in order to achieve bendable LED filaments).

Regarding claim 12, Ge in view of Hakata, Weijers and Zhou teaches the LED light bulb, wherein the bending points of the plurality of the LED sections and the at least two conductive electrodes are substantially on the circumference centered on one of the conductive section in the x-y plane (from the teachings of Zhou wherein the bending points of filaments in Ge in view of Hakata, Weijers are curved, and hence from the shape of the filaments in Ge in view of Hakata, Weijers and Zhou, the limitation of “the bending points of the plurality of the LED sections and the at least two conductive electrodes are substantially on the circumference centered on one of the conductive section in the x-y plane” is fulfilled, Note: instant Fig.10B-10D is relied upon in the rejection, wherein Ge in view of Hakata, Weijers and Zhou teach the filament shapes that are analogous to instant Fig.10B-10D, also see rejection in claim 1 above).

 Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 20130058080) in view of Hakata (US 20090184618 A1) and Weijers (US 20170051877)   and further in view of Harbers ( US 6586882 B1)
Regarding claim 13, Ge in view of Hakata and Weijers teaches the invention set forth in claim 1 above, but is silent regarding the bending points of the plurality of the LED sections are set as first bending points, and the bending point of the at least one conductive section is set as a second bending point, wherein a distance between one of the first bending points and the second bending point is less than that  between one of the first bending points and one of the at least two conductive electrodes in the z-axis.
Harbers teaches a LED bulb wherein the bending points  (Fig.) of the plurality of the LED sections are set as first bending points, and the bending point of the at least one conductive section is set as a second bending point, wherein a distance between one of the first bending points and the second bending point is less than that  between one of the first bending points and one of the at least two conductive electrodes in the z-axis (instant Fig.11B is relied upon in the rejection).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the shapes as disclosed in Harbers , in the device of Ge in view of Hakata and Weijers in order to improve the luminous efficiency.

 
    PNG
    media_image2.png
    512
    410
    media_image2.png
    Greyscale
 

 Regarding claim 15, Ge in view of Hakata, Weijers and Harbers teaches the LED light bulb, wherein a distance between two adjacent of the at least two conductive electrodes is greater than that between two adjacent of the first bending points in the y-z plane (See Figure from Harbers as shown below). 

    PNG
    media_image3.png
    485
    370
    media_image3.png
    Greyscale


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ge (US 20130058080) in view of Hakata (US 20090184618 A1) and Weijers (US 20170051877)   and further in view of Van (US 7810974 B2)
Regarding claim 14, Ge in view of Hakata and Weijers teaches the invention set forth in claim 1 above, but is silent regarding a distance between adjacent two of the at least two conductive electrodes is less than that between two adjacent of the first bending points in the x-z plane.
Van teaches an LED bulb wherein a distance between adjacent two of the at least two conductive electrodes is less than that between two adjacent of the first bending points in the x-z plane (see top and bottom arrows in Fig.1 of Van below).

    PNG
    media_image4.png
    762
    628
    media_image4.png
    Greyscale

[AltContent: arrow]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the shapes as disclosed in Van, in the device of Ge in view of Hakata and Weijers in order to improve the efficiency of light. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over over Ge (US 20130058080) in view of Hakata (US 20090184618 A1) and Weijers (US 20170051877)   and further in view of Agatani (US 20110278605) and Chen (US 20150097199 A1)
Regarding claim 16, Ge in view of Hakata and Weijers teaches the invention set forth in claim 1 above, but is silent regarding the LED filament comprises: a plurality of LED filament units includes a single LED chip. However, in the embodiment of Fig.1 (in Ge), Ge in view of Hakata and Weijers teaches plurality of filaments 6 in Ge), and therefore from the teachings of Ge, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use multiple filament sections in Ge in view of Hakata and Weijers in order to optimize the directionality.
 Ge in view of Hakata and Weijers does not teach at least two LED filament units of the LED filament have respective current paths when the at least two LED filament units are electrically connected in parallel, and cathodes of the at least two LED filament units are electrically connected together to serve as a negative electrode of the light emitting part and anodes of the at least two LED filament units serve as a first positive electrode and a second positive electrode, respectively.
Agatani teaches at least two LED filament units of the LED filament have respective current paths when the at least two LED filament units are electrically connected in parallel, and cathodes of the at least two LED filament units are electrically connected together to serve as a negative electrode of the light emitting part and anodes of the at least two LED filament units serve as a first positive electrode and a second positive electrode, respectively ([0066],[0258],[0144],[0099]) and therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a parallel connection for the filaments as disclosed in Agatani, in the device of Ge in view of Hakata and Weijers, in order to protect the LEDs ([0070] in Agatani).
Ge in view of Hakata ,Weijers and Agatani does not teach a light conversion layer comprising a top layer and a base layer, and two conductive electrodes disposed on the base layer (see Objection to Drawings, therefore it is considered as top layer) of the light conversion layer, where the light conversion layer is coated on at least two sides of LED chips and the two conductive electrodes and a portion of each of the two conductive electrodes is not coated with the light conversion layer:   
Chen teaches an LED bulb with a light conversion layer comprising a top layer and a base layer, and two conductive electrodes disposed on the base layer of the light conversion layer, where the light conversion layer is coated on at least two sides of LED chips and the two conductive electrodes and a portion of each of the two conductive electrodes is not coated with the light conversion layer (Fig.3B, 14B,16B,17B)  and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the filaments, as disclosed in Chen, in the device of Ge in view of Hakata ,Weijers and Agatani  in order to achieve colored light.

				Response to Arguments
The arguments filed by the Applicant on 10/12/22 is acknowledged. However, they are moot in light of new grounds of rejection for the amended claims pertaining to claims 13,14 and 15.	Furthermore, the lengths L1, L2 and L3 are not clear in claim 1 because the reference point from which the measurements are made is not clearly recited. The filament as claimed pertains to a W shaped filament in the three dimensions as shown for Example in instant Fig.11A, however, measurement of the lengths L1, L2 and L3 in claim 1, with specific reference to the three-dimensional spread of the W shaped filament is not clearly recited in claim 1. Therefore, it is not clear from which reference point “within the 3-dimensional shape of the filament” in the xy, yz and xz planes are the measurements made for the lengths L1, L2 and L3. Appropriate correction is needed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Iwarere Oluseye can be reached on (571) 270-5112.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875
Primary Examiner